Slip Op. 00-168

               UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
__________________________________________
                                            :
RHP BEARINGS LTD., NSK BEARINGS             :
EUROPE LTD. and NSK CORPORATION,            :
                                            :
                               Plaintiffs,  :
                                            :
                  v.                        :            Consol. Court No.
                                            :            97-02-00217
UNITED STATES,                              :
                                            :
                               Defendant,   :
                                            :
THE TORRINGTON COMPANY,                     :
                                            :
                      Defendant-Intervenor. :
__________________________________________:


                                      JUDGMENT

        This Court having received and reviewed the United States Department of Commerce,
International Trade Administration’s (“Commerce”) Final Results of Redetermination Pursuant to
Court Remand, RHP Bearings Ltd. v. United States, 23 CIT ___, 83 F. Supp. 2d 1322 (1999)
(“Remand Results”), and Commerce having complied with the Court’s remand and no responses to
the Remand Results having been submitted by the parties, it is hereby

         ORDERED that the Remand Results filed by Commerce on February 10, 2000 are affirmed
in their entirety; and it is further

       ORDERED that since all other issues have been decided, this case is dismissed.




                                           _________________________________________
                                                   NICHOLAS TSOUCALAS
                                                       SENIOR JUDGE
Dated: December 21, 2000
       New York, New York